Citation Nr: 1735565	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a compensable rating for a cardiac arrhythmia, to include an abnormal EKG.  

2.  Entitlement to service connection for a heart disability separate and distinct from cardiac arrhythmia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran served active duty in the United States Navy from July 1964 to April 1970.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2011 rating decision in which the Department of Veteran Affairs (VA) Sioux Falls, South Dakota, Regional Office (RO), in part, continued a noncompensable rating for an irregular EKG and denied entitlement to service connection for cardiac arrhythmia.  In April 2015, the Board remanded these issues for further development.  

The Board notes that in the April 2015 remand, for the sake of clarity, the Board re-characterized the issue of an irregular EKG as an increased rating for an abnormal EKG to encompass the Veteran's cardiac arrhythmia and included the claimed service connection for a heart disability separate and distinct from the Veteran's cardiac arrhythmia.


FINDINGS OF FACT

1.  The evidence of record does not establish permanent atrial fibrillation or indicate any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor at any time during the pendency of this appeal.

2.  The evidence of record does not establish a nexus between the Veteran's current heart disability, separate and distinct from his service-connected cardiac arrhythmia, to include abnormal EKG, and his period of service.





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a cardiac arrhythmia, to include an abnormal EKG, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Codes (DCs) 7099-7010 (2016).

2.  The criteria for service connection for a heart disability, separate and distinct from the Veteran's service connected cardiac arrhythmia, to include an irregular EKG, have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran currently has a noncompensable rating under 38 C.F.R. § 4.104, Diagnostic Code 7099-7010.  The Veteran's specific heart condition is not listed on the rating schedule, and therefore the RO rated the Veteran's condition under Diagnostic Code 7099-7010 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  The Veteran's condition was then rated under the most closely analogous code, Diagnostic Code 7010 for supraventricular arrhythmias.  38 C.F.R. § 4.104 (2016).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2016).

Under Diagnostic Code 7010, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor. 

A maximum 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

The Veteran contends that his service-connected irregular EKG, to include cardiac arrhythmia, warrants a compensable rating.

Turning to the record of evidence, in December 2011, the Veteran was afforded a VA examination.  The Veteran reported that, since discharge from the hospital in the late 1970s, he has not had any routine medical care from a cardiologist or generalist, (either in private sector or through the VA system) and no further hospitalizations.  The Veteran also reported that he has had no chest pain, palpitations, fluttering or rapid heartbeat, angina, dizziness, dyspnea, orthopnea, syncope, fatigue, or edema.  The Veteran denied any current medical conditions, including cardiac conditions, except for the medical condition of ringing in his ears.  The Veteran further reported that he had not seen a physician since 2000 for any medical condition.  The Veteran stated that his spouse was a nurse and checked his pulse.  The Veteran also stated that his pulse at rest now runs between 50 and 60 beats per minute.  The Veteran reported that he received no routine medical care and was not followed for any cardiac diagnosis or any other medical condition.  

The examiner reported that continuous medication was not required for control of the Veteran's heart condition.  The examiner noted that the Veteran's cardiac arrhythmia was intermittent, and that he had experienced 0 episodes in the past 12 months.  The examiner also reported that, upon examination, the Veteran had a heart rate of 60.  The examiner noted that the Veteran had an irregular heartbeat.  The examiner described the Veteran's EKG as showing that he had sinus bradycardia rate 57 with left anterior fascicular block.  In the interview-based METs examination, the examiner reported that the Veteran denied experiencing symptoms with any level of physical activity.  

The examiner stated that the Veteran reported he was having symptoms of heart-racing and fluttering that required hospitalization.  The examiner also reported that the Veteran's last episode that required hospitalization was in the late 1970's.  The examiner noted that the Veteran's history of what appeared to have been a paroxysmal arrhythmia of unknown etiology that required hospitalization while on active duty and again in the 1970's had resolved without recurrence.  The examiner also noted that the Veteran reported he has been asymptomatic since his last hospitalization in approximately 1977.  The examiner further reported that the Veteran stated that he has had no recurrence of cardiac symptoms, to include heart racing or fluttering.  The examiner also noted that the Veteran has had no additional cardiac work up or treatment, and he takes no medications.

The examiner reported that no acute chronic or current cardiac arrhythmia was identified on current clinical examination.  The examiner stated that the Veteran voiced no intercurrent cardiac complaints between 1977 and present.  The examiner further noted that current EKG shows mild sinus bradycardia with ventricular rate 57 and left anterior fasicular block.  The examiner stated that review of records showed history of PVCs and bigeminy (in 1966) followed by episodes eleven years later of paroxysmal atrial tachycardia with PACs.  The examiner determined that what the Veteran experienced in 1977 and prior hospitalizations and what was currently shown on current EKG were separate and distinctly unrelated conditions.  The examiner stated that there was no evidence on current EKG of the condition for which he is service-connected.  The examiner further stated that current EKG findings represent a different/new diagnosis from the previous already service-connected diagnosis of abnormal EKG and these findings were not a continuation of natural progression of the previously diagnosed abnormal EKG arrhythmia.

In an October 2015 VA examination, the Veteran reported that his heart would "run away" at times, and that at other times, it would seem like it was going very slowly.  He stated that he did not see any medical provider for any reason at this time and denied hospitalization for his heart condition.  The examiner noted that the Veteran's supraventricular tachycardia was intermittent, and that he had experienced 0 episodes in the past 12 months.  The examiner stated that during the physical examination, the Veteran had a heart rate of 58 with regular heartbeat.  In the interview-based METs examination, the examiner reported that the Veteran denied experiencing symptoms with any level of physical activity.  The examiner reported that the results of the EKG showed sinus bradycardia with left anterior fascicular block.  The examiner went on to state that the Veteran's EKG done in October 2015 indicated sinus bradycardia with left anterior fascicular block, which showed no change from his previous EKG done in 2011.  The examiner also stated that the Veteran has no other heart diagnosis.

Based on a review of the record, the Board finds that a compensable evaluation for the Veteran's irregular heartbeat disorder is not warranted.  The medical evidence of record does not show evidence of permanent atrial fibrillation or any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor at any time during the pendency of this appeal, including the one-year period prior to receipt of the Veteran's claim for increase.  Moreover, the VA examinations are consistent in finding that the Veteran's service-connected condition has not increased in symptomatology.  While the Board does not dispute that the Veteran may experience an occasional sensation of a racing heart or skipping a beat, there was no diagnostic evidence of permanent atrial fibrillation, paroxysmal atrial fibrillation or other supraventricular tachycardia.  Therefore, a noncompensable rating is appropriate.

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a compensable rating is warranted.

II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

The Veteran contends that he has a heart condition separate from his service-connected cardiac arrhythmia.

Turning to the first element of service connection, in the December 2011 VA examination, the examiner stated that the current EKG findings represent a different/new diagnosis from the previous already service-connected diagnosis of abnormal EKG and these findings were not a continuation of natural progression of the previously diagnosed abnormal EKG arrhythmia.  Therefore, the element of a current diagnosis has been met.

Turning to the second element of service connection, the Veteran's service treatment records indicate that he was admitted to the sick list for evaluation of cardiac arrhythmia and weight loss.  In a June 1966 service treatment record, the examiner noted that approximately two weeks prior to his hospitalization admission, the Veteran noted the onset of easy fatigability, drowsiness and great difficulty awakening in the morning. The Veteran also noted polydipsia and polyphagia for approximately a one-month period.  The examiner reported that the Veteran was admitted to the naval hospital in May 1966 because of palpitations and cardiac irregularity.  The examiner noted that an electrocardiogram revealed a basic rhythm of sinus bradycardia with frequent ventricular, nodal and atrial ectopic beats.  The examiner further noted that a Lead II rhythm strip following exercise revealed the development of a normal sinus rhythm.  The examiner reported that the Veteran remained asymptomatic during his hospital stay.  The examiner reported that, at the time of his discharge in June 1966, the Veteran's diagnosis was revised to "medical evaluation for a specified problem; no disease found."  This occurrence satisfies the second element of service connection.

Notwithstanding the establishment of an in-service occurrence, the third element, a causal connection between the Veteran's in-service occurrence and the Veteran's present heart disability, must be established.

In the December 2011 VA examination, the examiner noted that the Veteran's history of what appeared to have been a paroxysmal arrhythmia of unknown etiology, which required hospitalization while on active duty and again in the 1970's, had resolved without recurrence.  The examiner also noted that the Veteran reported that he has been asymptomatic since his last hospitalization in approximately 1977.  The examiner further reported that the Veteran stated that he has had no recurrence of cardiac symptoms, to include heart racing or fluttering.  The examiner also noted that the Veteran has had no additional cardiac work up or treatment, and he takes no medications.

In the October 2015 VA examination, the examiner determined that the Veteran has a diagnosis of a heart disability separate and distinct from cardiac arrhythmia that is less than likely incurred in or caused by the cardiac arrhythmia to include an abnormal EKG during service.  The examiner explained that Veteran was diagnosed with sinus bradycardia at his last VA examination done in December 2011.  The examiner stated that had not changed.  The examiner reported that the Veteran was not currently being seen by a primary care provider and had not been evaluated in the recent past by a cardiologist.

The Board finds the November 2011 and October 2015 medical opinions to have a clear and definitive conclusion and adequate reasons and bases to bolster the conclusion.  The examiners considered the Veteran's current heart disability, the Veteran's lay statements regarding the disability, and the Veteran's medical history of record.  Moreover, the November 2011 examiner noted the lack of continuity between the Veteran's in-service occurrence and his current disability.  Therefore, the Board finds this examination to be highly probative in nature.

The Board recognizes the Veteran's contention that his current heart condition is a result of his period of service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the etiology of the Veteran's heart disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether the Veteran's currently diagnosed heart disability is related to his service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his heart disability, separate and distinct from his service-connected cardiac arrhythmia, to include an abnormal EKG, is related to his military service.

In weighing the complete evidence of record, the Board finds that the competent and probative evidence of record does not establish a nexus between the current heart disability separate and distinct from his service-connected disability and the Veteran's period of service.  Therefore, all the elements for service connection have not been met.  Accordingly, service connection for a heart disability, separate and distinct from his service-connected cardiac arrhythmia, is not warranted.


ORDER

Entitlement to a compensable rating for a cardiac arrhythmia, to include an irregular EKG, is denied.

Entitlement to service connection for a heart disability separate and distinct from cardiac arrhythmia, is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


